United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1548
                                    ___________

In re: Jimmie Lee Wilson,                * Appeal from the United States
                                         * District Court for the Eastern
                    Petitioner.          * District of Arkansas.
                                         *
                                         *       [UNPUBLISHED]
                                    ___________

                              Submitted: September 3, 2002

                                   Filed: September 23, 2002
                                    ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Jimmie Lee Wilson was convicted of federal criminal crimes in the mid-1980s.
In 2000, the Arkansas Supreme Court suspended Wilson from practicing law in
Arkansas state courts for five years because of these convictions; the Eastern District
of Arkansas also suspended Wilson. In January 2001, President Clinton granted
Wilson a full and unconditional pardon for Wilson’s underlying convictions. After
the pardon was granted, Wilson petitioned the district court* for permission to
practice law. The district court denied Wilson’s request, stating Wilson’s right to
practice in the Eastern District of Arkansas is contingent on him being licensed by the



      *
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
state of Arkansas, which he was–and is–not. Wilson appeals the district court’s
decision, raising four arguments. We review and reject each argument in turn.

      First, Wilson argues the district court has authority independent of the state of
Arkansas to determine who practices in its forum. Wilson is correct: in 1980, the
Eastern District of Arkansas exercised this authority by adopting local rule 83.5
which states, “Any person is eligible for enrollment [in the bar of this district court]
who is licensed to practice in the state of his residence . . . .” Under this rule, Wilson
must be reinstated as a member of the Arkansas state bar before he can ask the
Eastern District of Arkansas to lift his suspension from practice in its courts. Like
most jurisdictions, the Eastern District of Arkansas requires prerequisites for
admission to its own bar. This rule does not amount to a surrender of federal judicial
authority to any or all states which grant the prerequisite of state bar membership.

       Second, Wilson contends a full and unconditional presidential pardon is a
sufficient basis for reinstating an attorney to the practice of law. As we explained
above, Wilson cannot seek reinstatement to practice law in the Eastern District of
Arkansas without first having a valid state bar membership–and he does not have a
valid state bar membership. Wilson’s request for reinstatement must be granted by
the state of Arkansas before he can petition the Eastern District of Arkansas for relief.

       Third, Wilson claims unconstitutional ambiguity in the rules of the state of
Arkansas and the Eastern District of Arkansas violates his due process and equal
protection rights under the Fifth and Fourteenth Amendments. Having examined the
rules, we find them free from unconstitutional ambiguity.

      Finally, Wilson argues he is entitled to reinstatement under Eastern District of
Arkansas Appendix Rules I and II, the model federal rules of disciplinary
enforcement. Again, we disagree. The district court acted properly in suspending



                                           -2-
Wilson, and it now acts properly by refusing to reinstate him for practice in its forum
absent a valid state law license.

      For the reasons stated above, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-